Filed 8/25/14 P. v. Woods CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060372

v.                                                                       (Super.Ct.No. FSB11007)

DAVID LEE WOODS,                                                         OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, §6 of the Cal. Const.) Affirmed.

         Neil Auwarter, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                              I

                             STATEMENT OF THE CASE

       In 1999, a jury convicted defendant and appellant David Woods of carjacking

under Penal Code 1 section 215, subdivision (a); and second degree robbery under section

211. The jury also found that defendant personally used a firearm under section 12022.5,

subdivision (a), in the commission of both offenses. Additionally, the jury found true

two alleged prior felony strikes, and that these priors were serious felonies within the

meaning of section 667, subdivision (a). Furthermore, the jury found true one prior

prison term allegation under section 667.5, subdivision (b).

       The court sentenced defendant to an indeterminate term of 27 years to life for the

carjacking conviction, plus a consecutive determinate term of 21 years for the personal

gun use, prior serious felony, and prior prison term allegations. The robbery sentence

was stayed under section 654.

       On July 21, 2000, the trial court issued an amended abstract of judgment clarifying

that the firearm use sentence, as to the stayed offense of robbery, was also stayed; and

that a one year sentence had been imposed for the section 667, subdivision (b), prior

prison term enhancement.

       On September 19, 2013, defendant filed an in propria persona petition for a

sentence reduction under Proposition 36 (§ 1170.126). The court denied the petition,

stating that defendant was ineligible for relief because robbery and carjacking are

       1      All statutory references are to the Penal Code unless otherwise specified.

                                             2
“violent” felonies. Defendant filed another section 1170.126 petition on December 5,

2013. On December 13, 2013, the court treated the petition as a request for

reconsideration and denied it.

       On January 6, 2014, defendant filed a timely notice of appeal from the denial of

his section 1170.126 petition.2

                                              II

                                       ANALYSIS3

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.




       2       The issue of whether a defendant may appeal the denial of a petition under
section 1170.126 is currently under review by the California Supreme Court in Teal v.
Superior Court(S211708), formerly 217 Cal.App.4th 308.
        3      The facts surrounding defendant’s convictions from 1999 are not included
in the record. These facts, however, are not necessary as this appeal deals solely with the
trial court’s denial of defendant’s section 1170.126 petition.

                                              3
                                     III

                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                               RICHLI
                                                        J.

We concur:


McKINSTER
             Acting P. J.


MILLER
                       J.




                                      4